Citation Nr: 0500036	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  03-13 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, currently evaluated at 30 
percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and brother


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to December 
1967.  This case comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office in Huntington, West Virginia (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board remands this claim to ensure full and 
complete compliance with the enhanced duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA) and for further development of evidence to 
complete the record for the purpose of a thorough evaluation 
of all material facts when issuing a decision.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).

The veteran asserts that his post-traumatic stress disorder 
(PTSD) warrants a greater evaluation than the currently 
assigned 30 percent.  The most recent VA psychiatric 
examination, and the basis for the December 2002 rating 
decision, was conducted in August 2002.  At the veteran's 
hearing before the Board in September 2004, he testified that 
symptoms of his PTSD had worsened since the VA psychiatric 
examination conducted two years earlier.  Consequently, 
another examination is necessary.  Moreover, the veteran 
testified that he was attending monthly private therapy 
sessions.  The most recent treatment records from this 
provider, which are associated with the claims file, are 
dated in May 2002.  A treatment summary from this provider 
was received by the RO and dated in August 2002.   Private 
treatment records from May 2002 to the present should be 
obtained.

The veteran testified, and there is evidence in the claims 
file to indicate, that the veteran receives Social Security 
disability benefits, awarded in July 1985.  The most recent 
records regarding the veteran's Social Security benefits are 
dated in September 1999.  The RO should obtain any current 
records.  The United States Court of Appeals for Veterans 
Claims has held, that in the case of a claim for an increased 
rating, VA must obtain Social Security Administration 
decisions and records which have bearing on the veteran's 
claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. 
Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. 
App. 519 (1993).

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA is 
completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied, specifically 
those notice requirements necessary for 
sustaining a claim for an increased rating 
for a service-connected disability.

2.  The veteran should again be requested 
to identify all sources of treatment for 
his PTSD from August 2002 to the present, 
that he submit any such private or VA 
treatment records in his possession, and 
that he furnish signed authorizations for 
release to VA of private medical records 
in connection with each non-VA source he 
identifies.  Copies of the treatment 
records from all sources he identifies, 
not currently of record, should then be 
requested and associated with the claims 
folder.

3.  The RO should request the veteran's VA 
treatment records from June 2002 to the 
present.  The RO should obtain records 
regarding any decision of the Social 
Security Administration regarding 
disability benefits to the veteran, as 
well as all medical records upon which 
this decision was based.  If after 
attempting to obtain the above-referenced 
records, the RO is unable to secure same, 
the facility should provide a negative 
response if records are not available, and 
under the VCAA the RO must document 
whether further efforts to obtain these 
records would be futile.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  

4.  If, after making reasonable efforts to 
obtain private and Federal records, the RO 
is unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.  

5.  When the above development has been 
completed and any available evidence 
identified by the appellant has been 
obtained, the entire claims file must be 
made available and reviewed by an 
appropriate VA examiner.  The veteran 
should then be accorded an appropriate VA 
examination in order to determine the 
nature and extent of the service-connected 
psychiatric disorder.  The report of 
examination should include a detailed 
account of all manifestations of 
psychiatric pathology found to be present, 
referring to the Rating Schedule found at 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).

If there are different psychiatric 
disorders, the examiner should reconcile 
the diagnoses and should specify which 
symptoms are associated with which 
disorder, and then which disorders are 
part of or caused by PTSD.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, the examiner 
should so specify.  The examiner should 
describe how the symptoms of the service-
connected psychiatric disorder affect the 
veteran's social and industrial capacity.

All necessary and indicated special 
studies or tests, to include psychological 
testing, should be accomplished.  The 
examiner should assign a numerical code 
under the Global Assessment of Functioning 
Scale (GAF).  It is imperative that the 
examiner includes a definition of the 
numerical code assigned.  The diagnosis 
should be in accordance with the DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH 
ed. 1994).  The report must be typed.  

6.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


